-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
This application is a CON of 16/672,005 filed on 11/01/2019 (ABN), which is a CON of 15/443,664 filed on 02/27/2017 (ABN), which is a CON of 13/060,207 filed on 06/02/2011 (ABN), which is a 371 of PCT/US2009/054706 filed on 08/22/2009, which claims benefit of 61/091,110 filed on 08/22/2008, and claims benefit of 61/091,125 filed on 08/22/2008, and claims benefit of 61/091,097 filed on 08/22/2008, and claims benefit of 61/165,894 filed on 04/01/2009, and claims benefit of 61/165,899 filed on 04/01/2009, and claims benefit of 61/165,905 filed on 04/02/2009.
Claim Status
	Claims 1-193 were cancelled. Claims 194-213 are pending and examined. 
Claim Rejections -35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. 
Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 194-197, 200-208, and 210-213 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (WO 2007/038802 A2 Published April 5, 2007 – of record in IDS dated 05/18/2021) in view of Anderson et al. (Excipient Development of Pharmaceutical, Biotechnology, and Drug Delivery Systems, Chapter 11: Excipients for Oral Liquid Formulations, Published 2006, pages 155-180 – of record in IDS dated 05/18/2021).
The claims encompass pharmaceutical composition comprising a polymeric composition and one or more excipients, wherein the polymeric composition comprises from about 10 wt. % to about 40 wt. % of a linear sugar alcohol and the remainder crosslinked cation exchange polymer, with the weight percents based on the total weight of linear sugar alcohol and polymer, wherein the crosslinked cation exchange polymer has the general structure of formula 40. 
The teachings of Liu are related to compositions comprising core-shell particles comprising potassium biding polymers (abstract). It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have formed a crosslinked cation exchange polymer salt comprising 2-fluoroacrylic acid crosslinked with divinyl benzene and 1,7-octadiene, with a reasonable expectation of success because Liu taught coreshell particles where the core comprises a crosslinked cation exchange polymer salt that preferably contains 2-fluoroacrylic acid (relevant to first unit in amount of m mol%) crosslinked with divinyl benzene (relevant to second unit in amount n mol%), 1,7-octadiene (relevant to third unit in amount p mol%), and combinations thereof, and wherein the core is in proton form, sodium form, calcium form, potassium form, ammonium form, or combinations thereof (paragraph 0095). It would have been obvious to have formulated the core-shell compositions for oral administration in the form of a liquid formulation using liquid excipients, with a reasonable expectation of success because Liu taught that the core-shell compositions or pharmaceutically acceptable salts thereof can be delivered to the patient orally (paragraph 0246), where they are formulated with pharmaceutically acceptable carriers well known in the art. Such carriers enable the compounds to be formulated as liquids among others (paragraph 0250). The pharmaceutical compositions in the form of a liquid are formulated with excipients known in the art (Paragraph 0263).
Liu does not teach excipients that are suitable for liquid formulations, and they specifically do not teach linear sugar alcohols as excipients for liquid formulations.
The teachings of Anderson are related to typical excipients that are used in oral liquid formulations. Liquid formulations offer advantages to patients because liquids may provide better patient compliance for those with swallowing difficulties and better dosage control versus a fixed tablet dose (Introduction page 155). The major challenges in developing liquid dosage forms are stability of a drug in solution, the solubility of a drug at the required level, and acceptable taste (fourth paragraph page 156). Liquid formulations may be aqueous (First paragraph page 158). A sweetening agent can play a number of important roles in an oral liquid formulation such as enhancing flavor, masking bitter taste, and/or increasing viscosity. Sweeteners include natural and artificial (fourth paragraph page 159). The most commonly used natural sweeteners include glycerin, mannitol, sorbitol, and xylitol among others (Table 1 page 160). Sorbitol is not readily fermented by oral microorganisms and has little effect on dental plaque pH (second paragraph page 160), which provides motivation to use sorbitol. Wetting agents are routinely used in pharmaceutical formulations, especially in liquid dosage forms. In oral liquid dosage forms, wetting agents are used to create a homogenous dispersion of solid particles in a liquid vehicle. This process can be challenging due to a layer of adsorbed air on the particles surface. The use of a wetting agent allows removal of adsorbed air and easy penetration of the liquid vehicle into pores of the particle in a short period of time. For an aqueous vehicle, alcohol, glycerin and PG are frequently used to facilitate the removal of adsorbed air from the surface of particles (page 161).
The teachings of Liu and Anderson are related to oral liquid dosage forms and it would have been obvious to have combined their teachings. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have formulated Liu's core/shell particle composition into a liquid dosage form using excipients that are routinely used in liquid dosage forms as suggested by Anderson. It would have been obvious to have made the liquid formulation as an aqueous composition because Anderson taught that liquid dosage forms may be aqueous. It would have been obvious to have utilized glycerin as a wetting agent because it was known from Anderson that wetting agents such as glycerin are routinely used in aqueous suspensions of particles. It would have been obvious to have added a sweetener in an amount between 30% and 50% of the formulation in order to enhance the flavor of the formulation, with a reasonable expectation of success because Anderson taught it (first paragraph page 160). A person of ordinary skill would have been motivated to select sorbitol as the sweetener because Anderson taught that sorbitol is not readily fermented by oral microorganisms and has little effect on dental plaque pH. The selection of a known material based on its suitability for its intended use supports obviousness. Combining prior art elements according to known methods to yield predictable results supports obviousness.

Regarding claims 194-197 and 200-204, Liu’s liquid formulation modified in view of Anderson comprises glycerin, water, 30-50 wt. % sorbitol, and 30-60 wt. % of a crosslinked cation exchange polymer salt comprising the three units as described above, wherein sorbitol is in solution. As evidenced by Anderson’s Table 1 sorbitol is soluble in water. Liu teaches that the concentration of polymer in a formulation is over about 30 wt. % and most preferably more than about 60 wt. %, and the remainder comprising suitable excipients (paragraph 0256). When sorbitol is present in its lowest concentrations of 30 wt. % and polymer in a concentration of 60 wt. %, water and glycerin are necessarily each present in the concentration of up to 10 wt. % where the combined concentration of the two is 10 wt. %. Therefore, a 100 g composition would have contained 60g of polymer, 30g of sorbitol, up to 10g of water, and up to 10g of glycerin. The concentration of sorbitol is 33 wt. % relative to the total weight of sorbitol and polymer. The claimed concentration is obvious because it is encompassed by the claimed range. Glycerol meets the limitation of one or more excipients. It would have been obvious to have formed the polymer is form of a calcium salt because Liu teaches that the polymer may be in the form of a calcium salt. 

Regarding claims 205-208 and 210-213, Liu’s liquid formulation modified in view of Anderson comprises glycerin, water, 30-50 wt. % sorbitol, and 30-60 wt. % of a crosslinked cation exchange polymer salt comprising the three units as described above, wherein sorbitol is in solution. As evidenced by Anderson’s Table 1 sorbitol is soluble in water. Liu teaches that the concentration of polymer in a formulation is over about 30 wt. % and most preferably more than about 60 wt. %, and the remainder comprising suitable excipients (paragraph 0256).  
In an embodiment where polymer is present in the concentration of 30 wt. % and sorbitol at 50 wt. %, water and glycerin are each present in a concentration of up to 20 wt. % where the combined concentration of the two is 20 wt. %. In an embodiment where polymer is present in a concentration of 60 wt. % and sorbitol in a concentration of 30 wt. %, water and glycerin would each be present in a concentration of up to 10 wt. % as long as the combined amount is 10 wt. %. Based on these two embodiments, the concentration of polymer would have ranged from 30 wt. % to 60 wt. %, sorbitol from 30 wt. % to 50 wt. %, and water up to 20 wt. %. The claimed ranges are obvious because claimed ranges overlap with prior art concentration ranges. Glycerol meets the limitation of one or more excipients. It would have been obvious to have formed the polymer is form of a calcium salt because Liu teaches that the polymer may be in the form of a calcium salt. 

Claims 198, 199, and 209 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu and Anderson as applied to claims 194-197, 200-208, and 210-213 above, and further in view of and Charmot et al. (US 2005/0220751 Al, Published October 6, 2005).
Liu and Anderson do not teach amounts of monomers in the cation exchange polymer.
The teachings of Charmot et al. are related to methods and compositions for the treatment of ion imbalance, such as potassium binding polymers for the treatment of hyperkalemia (Abstract). The potassium binding polymer is preferably a poly-fluoroacrylic acid crosslinked with divinylbenzene and combinations of crosslinkers, however Charmot does not teach 1,7-octadiene (Paragraph 0008). Table 13 shows several examples of crosslinked fluoroacrylic acid where the amount of crosslinker ranged from 2.5 wt. % to 20 wt. % relative to the polymer (Pages 14-16).
The teachings of Charmot and Liu modified with Anderson are related to crosslinked poly-fluoroacrylic acid polymers and their use in treating hyperkalemia and it would have been obvious to have combined them. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have followed the teachings of Charmot and utilized the crosslinking monomers (divinylbenzene and 1,7-octadiene) in an amount of 2.5 to 20 wt. % based on the total weight of the polymer when preparing Liu’s crosslinked polymers, with a reasonable expectation of success because Charmot teaches that these amounts are useful for crosslinking the same type of polymer (poly-fluoracrylic acid) when the polymer is used for the same purpose (removing potassium from the GI tract) as the polymer disclosed by Liu. The amount of fluoroacrylic acid monomer in Charmot’s polymer is necessarily from 97.5 to 80 wt. %, since the crosslinker amount ranges from 2.5 to 20 wt. %. Charmot does not teach a weight ratio of crosslinkers, however it would have been obvious to have varied the ratio of divinylbenzene and 1,7-octadiene. It would have been obvious to have varied the amount of each crosslinker from above 2.5 wt. % to less than 20 wt. % based on the total weight of the polymer, as long as the combination of the two crosslinkers ranges from 2.5 wt. % to 20 wt. % based on the total weight of the polymer. 
Molar mass of fluroacrylic acid is 90 g/mole, molar mass of divinylbenzene is 130g/mole, and molar mass of 1,7-octadiene is 110 g/mole. A 100g polymer would have contained 80-97.5g and 2.5-20g of combination of divinylbenzene and 1,7-octadiene. For the purpose of calculation, divinylbenzene and 1,7-octadiene are assumed to be equal amounts because the two are considered equivalent crosslinkers. A polymer formed from 80g fluoroacrylic acid, 10g of divinylbenzene, and 10g of 1,7-octadiene, would have contained 0.89 moles of fluoroacrylic acid, 0.077 moles divinylbenzene, and 0.09 moles 1,7-octadiene. The mole percent of each would have been 84.2 mole % fluroacrylic acid, 7.3 mole % divinylbenzene, and 8.5 mole % 1,7-octadiene.
A polymer formed from 97.5g fluroacrylic acid, 1.25g of divinylbenzene, and 1.25 g of 1,7-octadiene, would have contained 1.08 moles fluoroacrylic acid, 0.0096 moles divinylbenzene, and 0.011 moles 1,7-octadiene. The mole percent of each would have been 98.1 mole % fluoroacrylic acid, 0.87 mole % divinylbenzene, and 0.99 mole % 1,7-octadiene. 
Concentration of fluroacrylic acid would have ranged from 84.2 to 98.1 mole %, the concentration of divinylbenzene would have ranged from 0.87 to 7.3 mole %, and the concentration of 1,7-octadiene would have ranged from 0.99 to 8.5 mole %. The claimed ranges of each repeating unit are obvious because they overlap with the corresponding ranges in the prior art.  The molar ratio of n:p would have been 0.87:0.99 to 7.3:8.5. The claimed range of n:p is obvious because it encompasses the prior art range of n:p ratios. 
MPEP 2144.05(1) states in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exist. As evidenced by the broad range of claimed weight ratios from 1:4 to 4:1 and the lack of evidence of criticality, the weight and mole ratio of 2A to 3A of the instant claims is not critical. MPEP 2144.05 states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 194-204 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 26-29 of U.S. Patent No. 8,337,824 (of record in IDS dated 05/18/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because present claims and patented claims are drawn to pharmaceutical compositions that overlap in scope. Claims 194-197 and 200-204 are obvious over patented claims 1, 26, and 27. Claims 198 and 199 are obvious over patented claim 29. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/
Primary Examiner, Art Unit 1617